Title: To James Madison from Wilson Cary Nicholas, 8 May 1801
From: Nicholas, Wilson Cary
To: Madison, James


Dear SirWarren May 8th. 1801
I beg leave to introduce to you Mr. Joseph Daviess the district attorney for Kentuckey, he is a man of merit, and one who has the strongest claims upon me for all the good offices that I can do him, from the extraordinary attention that he has paid to the interest of My brothers family, there is nothing I cou’d do for Mr. D. that wou’d be so acceptable to him, as making him acquainted with you. May I beg the favour of you to present Mr. Daviess to the President of the U. S. and your associates in the administration. I am Dear Sir with the greatest respect your friend & hum. Servt.
W. C. Nicholas
 

   
   RC (DLC). Cover marked by Nicholas: “Hond. by Mr. Daviess.”



   
   Joseph Hamilton Daveiss (or Daviess; also Davis) (1774–1811), born in Bedford County, Virginia, moved with his parents to Kentucky in 1779. After participating in a campaign against the Indians, Daveiss studied law under George Nicholas and in December 1800 was appointed U.S. attorney for the district of Kentucky. In late spring of 1801, Daveiss traveled to Washington to argue a private suit before the Supreme Court, the case of Wilson v. Mason (see Daveiss to JM, 4 Nov. 1801 [DLC]).



   
   George Nicholas (ca. 1754–1799), a native of Hanover County, Virginia, moved to Kentucky in 1790 and was a leading public figure there until his death (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 6:417 n. 6).


